DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
(a) In Figures 3A, 3B, and 3C, 162 in the middle and right should be 164.  Compare with Figures 3A with Figure 2O.

    PNG
    media_image1.png
    364
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    465
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    382
    468
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    381
    464
    media_image4.png
    Greyscale

(c) In the independent claims, each claim require the first gate spacers to be formed over sidewalls of the first gate stack.  However, the drawings show that the first gate spacers are formed over the dummy gate stack.  If applicants keep the language as is, please add figures that show an alternative method without the dummy gate stack that shows the first gate spacers being formed over the sidewalls of the first gate stack.

(e) In claim 7, line 7, the claim requires an insulating layer is formed between one of the first gate spacers and one of the second gate spacers.  However, the disclosure shows that the insulating layer—either reference number 125 or 110—is already present.  If applicants keep the language as is, please change the figures to show the formation of the insulating layer between one of the first gate spacers and one of the second gate spacers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 3, line 3: Add “make” at the end of the line.
Page 4, paragraph 10, line 11: Change “lower the dielectric” to “lower dielectric”.
Page 6, paragraph 16, line 2: Change “protrude” to “protrudes”.
Page 10, paragraph 28, line 5: Change 138 to 116.
Page 11, paragraph 30, line 6: Change 140d to 118d.
Page 12, paragraph 34, line 3: Change “1D and 2D” to “2E”.
Page 13, paragraph 39, line 4: Change “During” to “When”.
Page 14, paragraph 42, line 4: Change “2W” to “2F”.
Page 18, paragraph 55, line 3: After 162, add “is”.
Page 21, paragraph 61, line 11 from the top of the page: Add “are” before “in the recesses 167”.
Page 23, paragraph 67, line 4: Change 2A to 3A.
Appropriate correction is required.

Claim Objections
Claims 9-20 are objected to because of the following informalities:

Claim 9, line 15: Add “gate” before “electrode layer”.
Claims 10-15 are objected to for depending from objected-to base claim 9
Claim 11, line 5: Add “gate” before “electrode layer”.
Claims 12 and 13 are objected to for depending from objected-to base claim 11.
Claim 12, line 6: Add “gate” before “electrode layer”.
Claim 12, line 7: Add “gate” before “electrode layer”.
Claim 13 is objected to for depending from objected-to base claim 12.
Claim 16, line 15: There is no antecedent basis for “the second recess”.
Claims 17-20 are objected to for depending from objected-to base claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  This claim is rejected on two bases.  First, in line 7, the claim states “first gate spacers formed over opposing sidewalls of the first gate stack…”  
Second, in lines 8-9, the claim states “the first gate spacers extend over opposing sidewalls of the insulating cap structure….”  The term “over” is interpreted as “on top of”.  However, from the disclosure, it appears that the first gate spacers extend along opposing sidewalls of the insulating cap structure, not on top of the insulating cap structure.  Because the claim language is confusing, claim 1 is rejected as indefinite.
Claims 2-8 are rejected for depending from rejected base claim 1.
Regarding claim 7: In line 7, the claim requires an insulating layer is formed between one of the first gate spacers and one of the second gate spacers.  However, the disclosure shows that the insulating layer—either reference number 125 or 110—is already present.  Because the claim language is confusing, claim 7 is rejected as indefinite.
Claim 8 is rejected for depending from rejected base claim 7. 
Regarding claim 9:  This claim is rejected on two bases.  First, in line 7, the claim states “gate spacers formed over opposing sidewalls of the gate electrode layer…”  However, the gate spacers are not formed over opposing sidewalls of the gate electrode layer, because the gate spacers are formed over the dummy gate structure, including a dummy gate electrode layer.  Later references indicate that that the gate electrode layer 
Second, in lines 13-14, the claim states “the gate spacers of the first gate structure extend over opposing sidewalls of the insulating cap structure….”  The term “over” is interpreted as “on top of”.  However, from the disclosure, it appears that the gate spacers extend along opposing sidewalls of the insulating cap structure, not on top of the insulating cap structure.  Because the claim language is confusing, claim 9 is rejected as indefinite.
Claims 10-15 are rejected for depending from rejected base claim 9.
Regarding claim 16: This claim is rejected on two bases.  First, in line 5, the claim states “gate spacers formed over opposing sidewalls of the gate electrode layer…”  However, the gate spacers are not formed over opposing sidewalls of the gate electrode layer, because the gate spacers are formed over the dummy gate structure, including a dummy gate electrode layer.  Later references indicate that that the gate electrode layer is the permanent gate electrode layer, not the dummy gate electrode layer.  Because the claim language is confusing, claim 16 is rejected as indefinite.
Second, in line 15, there is no antecedent basis for “the second recess”.  For these reasons, claim 16 is rejected as indefinite.
Claims 17-20 are rejected for depending from rejected base claim 16.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the claim objections.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose the insulating cap structure separated from the upper surface of the first gate stack by an air gap, wherein the air gap is surrounded by the first gate spacers, the first gate stack, and the insulating cap structure, in combination with the remaining limitations of the claim.
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “an insulating cap structure formed over and separate from an upper surface of the [gate] electrode layer of the first gate structure, wherein the gate spacers of the first gate structure extend [along] opposing sidewalls of the insulating cap structure, so as to form an air gap between the [gate] electrode layer of the first gate structure and the insulating cap structure”, in combination with the remaining limitations of the claim.
With regard to claims 10-15: The claims have been found allowable due to their dependency from claim 9 above.

With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Victoria K. Hall/           Primary Examiner, Art Unit 2897